DETAILED ACTION
Claims 1-26 are pending. Claims 1, 7 and 14-16 are amended. Claims 21-26 are new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-20, 22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over ANNO et al. [US Patent Application Publication 2016/0333673 A1; hereinafter “ANNO”] in view of DiSantis [US Patent Application Publication 2013/0146358 A1].
Regarding claims 1, 7 and 14, ANNO teaches a system, apparatus and method, comprising: 
drilling a well segment using a drilling rig; during the drilling of the well segment, detecting, using first and second sensors, first and second drilling conditions, respectively, over a time interval (figure 7, first time series & second time series – 0075); 
receiving, at a surface location, first and second data streams based on the detected first and second drilling conditions (providing data… - 0075), respectively; 
after receiving the first and second data streams at the surface location, determining (via time-shift method - 0081), based on a relationship between the first and second drilling conditions, whether the first and second data streams are asynchronous with each other and relative to the time interval (time shift is found by the maximum of the cross-correlating function - 0083) ; and 

determining an extent (maximum of the cross correlating function) to which the first and second data streams are asynchronous (0083); and 
based on the extent to which the first and second data streams are asynchronous, synchronizing the first and second data streams (synchronizing times among many different sensors - 0076)(measurements are synchronized in time - 0080) (automatic corrections of timing errors - 0081; figures 8-10 – 0084, 0086, 0088).
While ANNO teaches the above limitations, ANNO does not specifically disclose receiving, at the surface location, a user’s first input, which first input comprises the user’s selection of a manual mode or an automatic mode.
However, DiSantis teaches an advanced control system receiving MWD and LWD measurements from a drilling rig connected to a graphical, visual interface, to permit operating personnel on the drilling rig to view real time HMSE, manipulated variable, process variable (0028). DiSantis further teaches receiving, at the surface location, a user’s first input (may be selected by user), which first input comprises the user’s selection of a manual mode or an automatic mode (manual mode or automatic mode may be selected by a user via any suitable means, such as a graphical user interface – 0051).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to further include the user interface for allowing automatic or manual mode selection as taught by DiSantis in aiding Anno’s drill (0052).

Regarding claims 2, 8 and 15, ANNO teaches before determining whether the first and second data streams are asynchronous with each other and relative to the time interval, displaying a graphical indicator of the first and second data streams (“before and after…” - figures 8-10 – 0084, 0086, 0088).

Regarding claims 3, 9 and 16, ANNO teaches after synchronizing the first and second data streams, displaying a graphical indicator of the synchronized first and second data streams (“before and after…” - figures 8-10 – 0084, 0086, 0088).

Regarding claims 4, 11 and 18, ANNO teaches the first sensor is a downhole sensor and the first drilling condition is a downhole condition at or near the well segment (figure 6 – 0074) (figure 7 – 0075).

Regarding claims 5, 12 and 19, ANNO teaches the second sensor is a surface sensor and the second drilling condition is a surface condition at or near the drilling rig (figure 6 – 0074) (figure 7 – 0075).

(pressure – 0036, 0042) (weight on bit applied – 0051).

Regarding claims 10 and 17, ANNO teaches the sensor engine includes first and second sensors adapted to detect the first and second drilling conditions, respectively (figure 7, first time series & second time series – 0075).

Regarding claims 22, 24 and 26, ANNO further teaches in the automatic mode, the step of determining whether the first and second data streams are asynchronous with each other and relative to the time interval comprises: a control system automatically recognizing the misalignment(s) between the characteristics of the first and second data streams (automatic methods to correct time alignments); and the control system providing a second input to trigger the determination of the extent to which the first and second data streams are asynchronous and the subsequent synchronization of the first and second data streams (all measurements are substantially synchronized in time - 0080).

Allowable Subject Matter
Claims 21, 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862